Grant, J.
(after stating the facts). We think plaintiff did not bring herself within the principle of duress as enunciated by the authorities. In Hockley v. Headley, 45 Mich. 569 (8 N. W. 511), Justice Cooley said:
“ Duress exists when one, by the unlawful act of another, is induced to make a contract or perform some act under circumstances which deprive him of the exercise of free will.”
According to her own statement, she held out for four *399hours, refusing to sign the papers. .Three parties were present who had no interest in the transaction. There were no threats. She was simply told that the defendant and his brother insisted that a valid trade had been made, and what the consequences were. She denied it. We do not find in her own version of the transaction any evidence that she was deprived of the exercise, of her free will.
Judgment reversed, and new trial ordered.
The other Justices concurred.